AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT CoURT

for the

District of Montana

Jennifer Tipton and SleekEZ, LLC, a Wyoming
limited liability company,

 

Plaintiyj"(s)

v. Civil Action No. CV~19-25-BLG-SPW

Ha| Horton

 

V\_/\/\/V\./V\/\'/`/VV

Defendant(s)
SUMMONS IN A CIVIL ACTION

TOZ (Defendant ’s name and address) Hal HOl'tOl'l
1705 Rancho Avenue
G|enda|e, CA 91201

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: H‘l LAW GROUP

Sha|ise Zobe||

Eric D. Hone (Pro Hac Vice to be submitted)
701 N. Green Va||ey Parkway, Suite 200
l-lenderson, NV 89074

lf you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

Tyler P. Gilman
CLERK OF% COURT

Date; March 5, 2019

 

 

nature of Clerk or Deputy Clerk

 

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
( T his section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

ThiS S\.lmmOrlS fO!‘ (name of individual and title, if any)

 

was received by me on (date)

Date:

 

ij I personally served the summons on the individual at (place)

 

OIl (date) ; or

 

l:| I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (daze) , and mailed a copy to the individual’s last known address; or

l:l I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name oforganization)

 

 

 

OIl (date) ; OI°
ij I returned the summons unexecuted because ; or
|J th€r (speci/j)):
My fees are $ for travel and $ for services, for a total of $ 0_00 .

I declare under penalty of perjury that this information is true.

 

Server ’s signature

 

Printea' name and title

 

Server ’s address

Additional information regarding attempted service, etc:

